FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


HARRISON BRADLEY MARGOLIS,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D13-4943
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 10, 2014.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


DAVIS, Chief Judge.

             In this appeal pursuant to Anders v. California, 386 U.S. 738 (1967),

Harrison Bradley Margolis challenges the revocation of his probation and the resulting

sentence for his underlying conviction of aggravated child abuse. He admitted to the

violations. We affirm the revocation and sentence without further comment. We write
only to note that the order of revocation contains a scrivener's error in that it indicates

that Margolis admitted to violating conditions "2, 7, [and] 50" of his probation. According

to the record on appeal, Margolis was alleged to have violated and admitted to

violations of conditions 2, 7, and 35 of his probation. We therefore remand for the

limited purpose of the entry of a corrected order of revocation to accurately reflect the

conditions of probation Margolis admitted to violating. See Green v. State, 956 So. 2d

1278, 1278 (Fla. 2d DCA 2007).

              Affirmed but remanded.




KHOUZAM and MORRIS, JJ., Concur.




                                            -2-